Case 4:18-cv-00469-ALM Document 349-1 Filed 01/28/21 Page 1 of 1 PageID #: 11382




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


 WAPP TECH LIMITED PARTNERSHIP                      Civil Action No. 4:18-cv-00469-ALM
 |and WAPP TECH CORP.,
                                                        JURY TRIAL DEMANDED
                              Plaintiffs,

        v.

 SEATTLE SPINCO, INC. ET AL.,

                       Defendants.

  [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO SEAL

        Before the Court is Plaintiffs’ Unopposed Motion to Seal Exhibits E and F to the

 Declaration of Robert F. Kramer (“Kramer Declaration”) in Support of Plaintiffs’ Opposition to

 Defendants’ Motion for Leave to Supplement Invalidity Contentions.

        After considering the Motion and the relief requested herein, the Court finds that the

 Motion should be and hereby is GRANTED.
